DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination filed December 27, 2021. By that amendment, claim 32 was amended and claims 62-68 were canceled. Claims 32-44, 47, 49, 50, 52, 57-59 and 61 are presently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021, has been entered.
 Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 32-39, 44, 47, 49-50, 52, 57-59, and 61 under 35 USC 102(a)(1) in view of Shippert and claims 40-43 under 35 USC 103 in view of Shippert and McGill (US 2005/0105385), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection was necessitated by the amendment to the claims of December 27, 2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 35-41, 47, 49, 50, 52, 57-59, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooke (US 4,886,492).
Regarding claims 32, 57 and 61, Brooke teaches a tissue containment system as at fig. 1. The system includes
a suction canister 4 that includes an internal reservoir 30, the suction canister defining a longitudinal axis (up/down in fig. 1) and an open end 10, 
a tissue containment insert 26 removably received within the internal reservoir 30 of the suction canister 4 through the open end 10 (e.g. when the cap 12 is removed), the tissue containment insert 26 defining a substantially enclosed region for tissue collection and accumulation (col. 4, lines 14-25), and including at least one extension finger 38 extending axially from the substantially enclosed region of 26 to facilitate removal of the tissue containment insert 26 from the suction canister 4 (withdrawn as described at col. 4, lines 26-32; it is clear from the figure and description that the surgeon will manipulate portion 38 in the removal process), and 
a cap 12 removably secured at the open end 10 of the suction canister 4 (by interacting threads), 


	As presently claimed, there is no reason that the skirt 38 cannot be considered to be in the form of an “extension finger”. There is no reason that the extension finger 38 will not be capable of facilitating removal of 26 from the suction canister 4.
	Examiner takes the position that all volume that is within the cap 12 is “within” the suction canister when assembled as in fig. 1. 

Regarding claim 35, the tissue containment insert 26 is effective to maintain uninterrupted suction flow through the suction canister 4 (until such time as the insert 26 becomes full of tissue). 
Regarding claim 36, tie tissue containment insert is effective to enable determination of the volume of tissue within the substantially enclosed region of 26 (as by determining the amount of flow therethrough; or visually viewing the filter). 
Regarding claims 37-39, the insert includes a filter that defines a plurality of fine pores 31 that are adapted to clog and restrict flow when the substantially enclosed region of the tissue containment insert 26 reaches capacity (col. 4, lines 26-32). The filter is capable of collecting gelatinous or solid matter, such as bone splinters, tissue and the like (col. 4, lines 16-18). The insert 26 is considered modular in that it is removable from the suction canister 4. Once the pores are full and no flow is occurring, a maximum volume is received therein. 
Regarding claims 40 and 41, the front end of 26 at 28 is considered a first perforated disc. The rear end at the apertures 42 through cap 32 is considered to be in the form of a second perforated disc. The first disc at 28 is stationary relative to the suction canister 4 when 26 is installed. The second disc 32 is linearly translatable relative to the suction canister 4 (threadably removable).  
Regarding claim 47, the tissue containment insert 26 is retained with respect to canister 4 by a screwing attachment (of cap 12). 
Regarding claims 49, 50 and 59, one of the apertures 31 can be considered a window for viewing; and another of the apertures 31 can be considered a vent hole. 
Regarding claim 52, the interior structure of 26 is considered to be in such a form that tissue is directed to a sidewall thereof. 
Regarding claim 58, two portions of the finger can be considered to be a pair of extension fingers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of Carchidi (US 5,954,961).
Regarding claims 33, 34 and 44, Brooke teaches the limitations of claim 32. Brooke further teaches a delivery cannula 14 assembled relative to the suction canister 4. 
Brooke does not teach means for manipulating tissue which is in the form of a plunging mechanism, as claimed, though 26 includes a removable cap 32 which can be removed to enable cleaning (col. 4, lines 23-25). 
Carchidi teaches a means 86 for use in a bone particle collection filter for manipulating tissue within a tissue containment insert 64 in the form of a manually operable plunger (plunging mechanism) that is linearly translatable relative to the suction canister 64 as seen at figs. 8-11. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to include a plunger as taught by Carchidi for use with the Brooke filter element 26. One would have done so by forming Carchidi’s plunger 86 to be sized and configured for interaction with the filter 26 of Brooke, such as by insertion through opening at 28. One would have done so in order to compress the contents retained within the filter 26 in order to cause those contents to cover fewer of the openings 31 and permit continued use of the filter without having to stop a surgical procedure to clean out the filter (filter function reduced as the filter fills, as discussed at col. 4, lines 26-32); or alternatively to assist in removal of contents of the filter upon removal of cap 32 (col. 4, lines 23-25). 
Examiner takes the position that application of force by a plunger in the proposed direction into the Brooke filter will cause some amount of tissue which was otherwise not drawn through the filter to then pass therethrough. That tissue will be collected . 

Claims 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of Carchidi and McGill (US 2005/0105385 A1).
Regarding claims 40-43:
an alternate rejection will be made regarding claims 40 and 41. 
Rather than relying upon the discs of Brooke, now the discs will be said to be on the plunger aspect of the device. 
Carchidi will be relied upon for only teaching that a plunger is known to clean out a filter, for the same rationale as relied upon in rejecting claim 33. 
McGill will be relied upon for teaching a different type of plunger including two perforated discs which function as claimed: 
McGill teaches a tissue containment device as at figs. 7A-C. The device includes two or more perforated discs 712 and 718 (perforations 714 and a central opening 718) formed on a plunger. Disc 712 can be moved while 718 remains stationary to 702 (compare figs. 7A and B). When spaced relative to one another as in fig. 7A, the perforations of the discs 712/718 allow suction to pass therethrough and when stacked on top of one another, the discs can occlude suction. As material enters the device, the disc 712 can be moved toward disc 718. 712 can be considered a rotatable filter disc. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the McGill plunger to clean the Brooke filter, as suggested by Carchidi. Doing so would have been the substitution of one known form of plunger for 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799